ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a wafer and method for fabricating devices on a wafer by generating a wafer map, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-3 and 7-12 the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
            determining a Y shift value on the wafer map, wherein the Y shift value is based on an initial horizontal die placement line on which an initial die is placed, wherein the initial horizontal die placement line is placed on a flat area horizontal line having has an initial y value y1 which is the same for all types of wafers, wherein y values of other horizontal die placement lines are determined by increasing the initial y value by multiples of a die height (die height) of dies, determining X shift values on the wafer map, wherein the X shift values are based on x values of intersection points of horizontal die placement lines located at y locations and an edge exclusion of the wafer (HL/EE intersection points), calculating the optimum wafer map based on the Y shift 

4.         With respect to claim 4-6 the prior art made of record fails to teach the combination of steps recited in claim 4, including the following particular combination of steps as recited in claim 4, as follows:
determining a Y shift value on the wafer map, wherein the Y shift value is based on an initial horizontal die placement line on which an initial die is placed, wherein the initial horizontal die placement line has an initial y value y1, wherein y values of other horizontal die placement lines are determined by increasing the initial y value by multiples of a die height (die_height) of dies, wherein the Y shift value is further based on horizontal die center lines of dies placed on the horizontal die placement lines, wherein the initial value of horizontal die center line yc1 is equal to yi + (1/2 x (die_height));
determining X shift values on the wafer map, wherein the X shift values are based on x values of intersection points of horizontal die placement lines located at y locations and an edge exclusion of the wafer (HL/EE intersection points), calculating the optimum wafer map based on the Y shift value and the X shift values; and fabricating devices on the wafer according to the optimum wafer map.

5.         With respect to claim 13-15 and 18-19, the prior art made of record fails to teach the combination of steps recited in claim 13, including the following particular combination of steps as recited in claim 13, as follows:
wherein the 

5.         With respect to claim 16-17, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
	wherein the die layout is determined from a Y shift value which is based on an initial horizontal die placement line on which an initial die is placed, wherein the initial horizontal die placement line has an initial y value yi, wherein y values of other horizontal die placement lines are determined by increasing the initial y value by multiples of a die height (die height) of the dies, wherein the Y shift value is further based on horizontal die center lines of dies placed on the horizontal die placement lines, wherein an initial value of a horizontal die center line ye1 is equal to yi + (1/2 x (die_height)), X shift values on the wafer map, wherein the X shift values are based on x values of intersection points of horizontal die placement lines located at y locations and

6.	With respect to claim 20, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:
determining a Y shift value on the wafer map, wherein the Y shift value is based on an initial horizontal die placement line on which an initial die is placed, wherein the initial horizontal die placement line is placed on a flat area horizontal line having has an initial y value y1 which is the same for all types of wafers, wherein y values of other horizontal die placement lines are determined by increasing the initial y value by multiples of a die height (die height) of dies;
determining X shift values on the wafer map, wherein the X shift values are based on x values of intersection points of horizontal die placement lines located at y locations and an edge exclusion of the wafer (HL/EE intersection points); and
calculating an optimum wafer map based on the Y shift value and the X shift values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851